DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 08/11/2021 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1 and 11.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the cited art of record, Garg et al. Applicant's remarks only discussed the Das reference and did not address any teachings of Garg as related to the newly amended limitations.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 9,342,600), Garg et al. (US 8,725,756), Duzhik et al. (US 2019/0391982), and Kotov et al. (“Modeling and Analysis of Cross-Session Search Tasks”, Pub. 2011).

Regarding claim 1, Das et al., in the analogous field of query processing, teaches a method for providing anticipatory search results for a query, the method comprising: 
receiving a first search query, wherein the first search query comprises a first plurality of terms (Receive a first search query, FIG. 11 step 1102; A refinement of a search query may include, but is not limited to, a prior search query issued by the user that includes changes in search terms, Col. 4 lines 8-12; Therefore, a search query includes a plurality of search terms); 
searching a query chain database for a match for the first search query (related searches module 220 identifies (1106), using the historical search query data 212, at least one last related search query (e.g., the related search queries 240) in at least one chain of related search queries that is related to the search query, Col. 12 lines 8-11; the related searches module 220 identifies (1106) the at least one last related search query in the at least one chain of related search queries that are related to the search query by querying the query database 216, Col. 12 lines 28-34), wherein the query chain database associates queries that are part of a chain of queries comprising an original query and subsequent follow-on alterations of the query, and each chain of association terminates in a final follow-on alteration query, (The historical search query data 212 typically includes one or more chains of related search queries. A chain of related search queries is (1) a sequence of consecutive search queries that is issued by a user and (2) that includes a first search query which is successively refined until search results corresponding to a last search query in the sequence of consecutive search queries includes a desired search result that is then selected by the user, Col. 4 lines 1-8; A refinement of a search query may include, but is not limited to, a prior search query issued by the user that includes changes in search terms, Col. 4 lines 8-12); 
[] retrieving the results of the final follow-on alteration query associated with the match for the first search query (the identified search result is included in at least one last set of search results corresponding to at least one last related search query in the at least one chain of related search queries, Col. 11 lines 1-4; the search result insertion module inserts the identified search result into the set of ranked results and returns the set of ranked search results, Col. 11 lines 20 -29); and 
responding to the [] search query with the retrieved results (the search result insertion module returns the set of ranked search results, Col. 11 lines 20 -29) [].

However, Das et al. does not explicitly teach determining a matching query chain based on both a first and a second search query where the second search query is a follow-on alteration of the first search query, and defining a query chain by:  each subsequent search query has common terms from preceding search queries and each subsequent search query is provided within a predefined time limit of preceding search queries.
Garg et al., in the analogous field of query processing, teaches receiving a second search query, wherein the second search query comprises a second plurality of terms (during a search session, a user might enter a first query followed by a second query, Col. 2 lines 24-28; a current search session may be defined by a preset period of time in between queries, Col. 3 lines 25-26; Search queries can include multiple query terms, Col. 2 lines 30-33);
wherein each respective subsequent search query of each respective chain of queries includes terms from preceding search queries in the respective chain of queries and wherein each respective subsequent search query is provided within a predefined time limit of preceding search queries (A search session can be defined by a period of time between queries. A relationship can be identified based upon a current search query including a common search term to a previous search query from the user. Any of the foregoing techniques can be combined to identify whether a new query belongs to a previous session. For example, a new search query, received from an identical user within a threshold time after a previous search query associated with the session has been received, can be compared to previous search queries associated with the session to determine whether a relationship exists between the new search query and the previous search queries associated with the session, Col. 3 lines 25-60);
in response to finding a match for the first search query, determining whether the second search query is associated by the query chain database as a follow-on alteration of the match for the first search query; and in response to determining that the second search query is associated by the query chain database as the follow-on alteration of the match for the first search query (The query suggestion module 140 can compare the queries from the current search session to previous search sessions to identify similar search sessions, Col. 3 lines 18-20; if a current search session includes a first query and a second search query, the similar search session can also include the first search query and the second search query, Col. 4 lines 33-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Das et al. with that of Garg et al. and to repeat the method of Das et al. for a second query in order to identify search queries that will lead to the satisfactory conclusion of the current search session (Garg et al., Col. 2 lines 45-50). Additionally, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the search sessions by rules including: a set time period between queries, and common terms between sequential queries.  Doing so improves the likelihood that related queries are identified.


Duzhik et al., in the analogous field of query processing, teaches responding to the [] search query with the retrieved results instead of the results of the [] search query (receiving a new query, determining a past query with the highest similarity to the new query, retrieving the results associated with the past query, ranking the retrieved results, and returning the associated search results as the search results for the new query, ¶ [0016])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Das et al. and Garg et al. with that of Duzhik et al. and to return the retrieved results instead of the results of the user’s query in order to return results that are of relevance to a user (Duzhik et al., ¶ [0014]).

However, the combination of Das et al., Garg et al., and Duzhik et al. does not explicitly teach, wherein the first plurality of terms is a subset of the second plurality of terms.
Kotov et al., in the analogous field of query processing, teaches wherein the first plurality of terms is a subset of the second plurality of terms (In order to determine whether a pair of queries are related, various pair-wise features are determined, one of which is whether one query’s terms are a subset of the other’s, see Table 3 for a summary of all the features used in determining the relationship between queries and Section 5.2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Das et al., Garg et al., and Duzhik et al. with that of Kotov et al. and to determine that two queries are related based on whether the query terms of one is a subset of the other. One would be motivated to do so because such a feature is valuable to 

Regarding claim 2, the combination of Das et al., Garg et al., Duzhik et al. and Kotov et al. teaches The method of claim 1, as shown prior. The combination further teaches the first search query and the second search query (Garg et al. during a search session, a user might enter a first query followed by a second query, Col. 2 lines 24-28) each comprise one or more search terms (Das et al.: a refinement of a search query includes changes in search terms, therefore a search query comprises at least one search term, Col. 4 lines 8 - 10);  2Application No. 16/155,733Docket No.: 003597-1962-101 Amendment dated January 4, 2019 First Preliminary Amendment 
each chain of queries in the query chain database comprises one or more search terms for each query associated by the chain (Das et al.: a first related search query and a last related search query include a predetermined number of common terms, Col. 9 lines 37-41 ); 
searching the query chain database for a match for the first query comprises searching for a query within a chain of queries having one or more search terms matching the one or more search terms of the received first search query (Das et al.: the query database 216 is queried to identify query chains that are related to the search query, Col. 12 lines 8-11 and 28-34; in determining related search queries: a first related search query and a last related search query may be required to include a predetermined number of common terms, Col. 9 lines 37-41); and 
determining whether the second search query is associated by the chain of queries (Garg et al.: The query suggestion module 140 can compare the queries from the current search session to previous search sessions to identify similar search sessions, Col. 3 lines 18-20; if a current search session includes a first query and a second search query, the similar search session also includes the first search query and the second search query, Col. 4 lines 33-37) comprises determining whether one or more search terms for a second query in the chain of queries matches the one or more search terms of the received second search query (Das et al.: the query database 216 is queried to identify query chains that are related to the search query, Col. 12 lines 8-11 and 28-34; in determining related search queries: a first related search query and a last related search query may be required to include a predetermined number of common terms, Col. 9 lines 37-41).  

Regarding claim 3, the combination further teaches the method of claim 2, as shown prior. The combination further teaches wherein searching for the query within the chain of queries having one or more matching search terms of the received first search query further comprises: determining whether the one or more search terms of the query within the chain of queries and the one or more search terms of the first search query exceed a term similarity threshold; and in response to the determination that the one or more search terms of the query within the chain of queries and the one or more search terms of the first search query exceed the term similarity threshold, identifying the query within the chain of queries exceeding the term similarity threshold as the match for the first search query (Das et al.: the query database 216 is queried to identify query chains that are related to the search query, Col. 12 lines 8-11 and 28-34; in determining related search queries: a first related search query and a last related search query may be required to include a predetermined number of common terms, Col. 9 lines 37-41).  

Regarding claim 4, the combination further teaches the method of claim 2, as shown prior. The combination further teaches wherein determining whether the second search query is associated by the chain of queries (Garg et al. teaches a second query with which to perform the matching method of Das et al.: The query suggestion module 140 can compare the queries from the current search session to previous search sessions to identify similar search sessions, Col. 3 lines 18-20; if a current search session includes a first query and a second search query, the similar search session can also include the first  further comprises: determining whether the one or more search terms of the second query within the chain of queries and the one or more search terms of the second search query exceed a term similarity threshold; and in response to the determination that the one or more search terms of the second query within the chain of queries and the one or more search terms of the second search 3Application No. 16/155,733Docket No.: 003597-1962-101 Amendment dated January 4, 2019 First Preliminary Amendmentquery exceed the term similarity threshold, identifying the second query within the chain of queries exceeding the term similarity threshold as the match for the second search query (Das et al.: the query database 216 is queried to identify query chains that are related to the search query, Col. 12 lines 8-11 and 28-34; in determining related search queries: a first related search query and a last related search query may be required to include a predetermined number of common terms, Col. 9 lines 37-41).  
	
Regarding claim 5, the further teaches the method of claim 1, as shown prior. The combination further teaches the first search query and the second search query each comprise one or more search results (Das et al.: identify a set of results satisfying the search query, FIG. 11 step 1104); 
each chain of queries in the query chain database comprises one or more search results for each query associated by the chain (Das et al.: search results corresponding to last related search queries in the chains of related search queries, Col. 1 lines 41-45, however Das et al. does not explicitly teach each chain having associated search results. Duzhik et al. teaches: retrieving from the search log database, the plurality of search queries having been submitted on a search engine server, each of the plurality of search queries being associated with the respective set of search results, ¶ [0017]).
searching the query chain database for a match for the first query comprises searching for a query within a chain of queries having one or more search results matching the one or more search results of the received first search query (Das et al.: the query database 216 is queried to identify query chains that are related to the search query, Col. 12 lines 8-11 and 28-34; in determining related search ; and 
determining whether the second search query is associated by the chain of queries (Garg et al. teaches a second query with which to perform the matching method of Das et al.: The query suggestion module 140 can compare the queries from the current search session to previous search sessions to identify similar search sessions, Col. 3 lines 18-20; if a current search session includes a first query and a second search query, the similar search session can also include the first search query and the second search query, Col. 4 lines 33-37) comprises determining whether one or more search results for a second query in the chain of queries matches the one or more search results of the received second search query (Das et al.: the query database 216 is queried to identify query chains that are related to the search query, Col. 12 lines 8-11 and 28-34; in determining related search queries: a title associated with a search result corresponding to a last related search query in a chain of related search queries and a first related search query in the chain of related search queries include at least a first predetermined number of common terms, Col. 9 lines 32-37).

Regarding claim 6, the combination further teaches the method of claim 5, as shown prior. The combination further teaches wherein searching for a query within a chain of queries having one or more search results matching the one or more search results of the received first search query further comprises: determining whether the one or more search results of the query within the chain of queries and the one or more search results of the first search query exceed a result similarity threshold; and in response to a determination that the one or more search results of the query within the chain of queries and the one or more search results of the first search query exceed the result similarity threshold, identifying the query within the chain of queries exceeding the result similarity threshold as the match for the first search query (Das et al.: the query database 216 is queried to identify query chains that are related to the search query, Col. 12 lines 8-11 and 28-34; in determining related search queries: a title associated with a search result corresponding to a last related search query in a chain of related search queries and a first related search query in the chain of related search queries include at least a first predetermined number of common terms, Col. 9 lines 32-37).  

Regarding claim 7, the combination of further teaches the method of claim 5, as shown prior. The combination further teaches wherein determining whether the second search query is associated by the chain of queries (Garg et al. teaches a second query with which to perform the matching method of Das et al.: The query suggestion module 140 can compare the queries from the current search session to previous search sessions to identify similar search sessions, Col. 3 lines 18-20; if a current search session includes a first query and a second search query, the similar search session can also include the first search query and the second search query, Col. 4 lines 33-37) further comprises: determining whether the one or more search results of the second query within the chain of queries and the one or more search results of the second search query exceed a result similarity threshold; and in response to a determination that the one or more search results of the second query within the chain of queries and the one or more search results of the second search query exceed the result similarity threshold, identifying the second query within the chain of queries exceeding the result similarity threshold as the match for the second search query (the query database 216 is queried to identify query chains that are related to the search query, Col. 12 lines 8-11 and 28-34; in determining related search queries: a title associated with a search result corresponding to a last related search query in a chain of related search queries and a first related search query in the chain of related search queries include at least a first predetermined number of common terms, Col. 9 lines 32-37).

claim 8, the combination further teaches the method of claim 1, as shown prior. The combination further teaches determining whether the second search query is a follow-on alteration of the first search query comprising: retrieving results of the second search query; determining whether the retrieved results of the second search query are a subset of the results of the first search query; and in response to the determination that the retrieved results of the second search query are a subset of the results of the first search query, determining the second search query as the follow-on alteration of the first search query (Garg et al. : search session can be defined by a relationship between a newly received search query and previously received search queries…a relationship can be identified based upon similar pages matching previous search results or a topic associated with the previous search queries or results, Col. 3 lines 35-43).  

Regarding claim 9, the combination further teaches the method of claim 1, as shown prior. The combination further teaches determining whether the second search query is a follow-on alteration of the first search query comprising: determining whether query terms of the second search query comprise query terms of the first search query; and 5Application No. 16/155,733Docket No.: 003597-1962-101Amendment dated January 4, 2019First Preliminary Amendmentin response to the determination that the query terms of the second search query comprise the query terms of the first search query, determining the second search query as the follow-on alteration of the first search query (Garg et al.: the search session can be defined by a relationship between a newly received search query and previously received search queries from the same user… a relationship can be identified based upon a current search query including a common search term to a previous search query).  

Regarding claim 10, the combination further teaches the method of claim 1, as shown prior. The combination further teaches determining whether the second search query is a follow-on alteration of the first search query comprising: determining a time difference between (1) a time of receiving the first search query and (2) a time of receiving the second search query; determining whether the time difference is within a predefined time limit; and in response to the determination that the time difference falls within the predefined time limit, determining the second search query as the follow-on alteration of the first search query (Garg et al.: a current search session may be defined by a preset period of time in between queries, Col. 3 lines 25-26; If the new query is not received within a threshold time period, a new session can be initiated, Col. 3 lines 57-60).

Claims 11-20 amount to a system comprising control circuitry configured to perform the method of claims 1-10 respectively.  Accordingly, claims 11-20 are rejected for substantially the same reasons as presented above for claims 1-10 and based on the references’ disclosure of the necessary supporting hardware and software (Das et al.: processors 502, circuitry, memory 510, Col. 6 line 61 – Col. 7 line 47). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        11/18/2021

/David T. Brooks/Primary Examiner, Art Unit 2156